             Case 1:21-cv-02418 Document 1 Filed 03/19/21 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Anibal Gomez Abreu,                                           Civ. Action #:

                                       Plaintiff,              Complaint
               -v-
                                                               Date Filed:
 Monarch Realty Holdings, LLC, and
 Ezra Bennett,                                                 Jury Trial Demanded

                                       Defendants.

       Plaintiff Anibal Gomez Abreu (“Plaintiff” or “Abreu”), by Abdul Hassan Law Group,
PLLC, his attorney, complaining of the Defendants Monarch Realty Holdings, LLC and Ezra
Bennett (collectively “Defendants”), respectfully alleges as follows:


                          NATURE OF THE ACTION
1. Plaintiff alleges, that he was employed by Defendants, individually and/or jointly, and
   pursuant to the Fair Labor Standards Act ("FLSA"), 29 U.S.C. §§ 216 (b), that he is: (i)
   entitled to unpaid overtime wages from Defendants for working more than forty hours in a
   week and not being paid an overtime rate of at least 1.5 times his regular rate for each and all
   such hours over forty in a week; (ii) entitled to maximum liquidated damages and attorneys’
   fees pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. including 29 U.S.C. §
   216(b).


2. Plaintiff further complains pursuant to New York Labor Law, that he is: (i) entitled to unpaid
   overtime wages from Defendants for working more than forty hours in a week and not being
   paid an overtime rate of at least 1.5 times his regular rate for such hours over forty in a week,
   (ii) is entitled to maximum liquidated damages and attorneys’ fees, pursuant to the New York
   Minimum Wage Act ("NYMWA"), N.Y. Lab. Law§§ 650 et seq., including NYLL § 663,
   and the regulations thereunder.

3. Plaintiff is also entitled to recover his unpaid wages, and wage deductions, under Article 6 of
   the New York Labor Law including Section 191, 193, and maximum compensation for not



                                                    1
            Case 1:21-cv-02418 Document 1 Filed 03/19/21 Page 2 of 10




   receiving notices and statements required by NYLL 195, under Article 6 of the New York
   Labor Law and is also entitled to maximum liquidated damages including maximum
   liquidated damages on all wages paid later than weekly, interest, and attorneys’ fees pursuant
   to Section 198 of the New York Labor Law.


                          JURISDICTION AND VENUE
4. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337 and
   supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367. In
   addition, the Court has jurisdiction over Plaintiff’s claims under the Fair Labor Standards Act
   pursuant to 29 U.S.C. § 216 (b).


5. Venue is proper in the Southern District of New York pursuant to 28 U.S.C. § 1391(b) and/or
   29 U.S.C. § 216 (b).

6. This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§
           2201 2202.


                             THE PARTIES
7. Plaintiff Anibal Gomez Abreu (“Plaintiff” or “Abreu”) is an adult, over eighteen years old,
   who currently resides in Bronx, New York.


8. At all times relevant herein, Defendant Monarch Realty Holdings, LLC (“MRH”) was a New
   York for-profit Limited Liability Company.

9. Upon information and belief and at all times relevant herein, Defendant Ezra Bennett
   (“Bennett”) owned and/or operated/managed Defendant MRH, where Plaintiff worked.

10. At all times relevant herein, Defendants MRH and Bennett, individually and/or jointly,
   controlled the employment of Plaintiff and were responsible for retaining, firing, scheduling,
   controlling, managing, supervising, and record-keeping as to plaintiff’s employment, among
   other employment functions, and performed such functions as to Plaintiff.




                                                2
             Case 1:21-cv-02418 Document 1 Filed 03/19/21 Page 3 of 10




11. At all times relevant herein, Plaintiff was employed individually and/or jointly, by
   Defendants.


                       STATEMENT OF FACTS
12. Upon information and belief and at all times relevant herein, Defendants owned and/or
   operated/managed several buildings and employed approximately 20 or more employees.


13. At all times relevant herein, Defendants, individually and/or jointly, employed Plaintiff from
   on or about April 8, 2019 to in or around January 2021.

14. Upon information and belief, and at all times relevant herein, Plaintiff was employed by
   Defendants, individually and/or jointly, as a handyman in several of Defendants’ buildings.

15. At all times relevant herein, Defendants paid Plaintiff on a bi-weekly basis in violation of
   NYLL 191 (1)(a)(i). See i.e. Vega v. CM & Assocs. Constr. Mgmt., LLC, No. 23559/16E,
   2019 WL 4264384 (N.Y. App. Div. Sept. 10, 2019).

16. At all times relevant herein, Plaintiff was an hourly employee of Defendants and was paid at
   a rate of $13.50 - $15 an hour, at separate times during his employment with Defendant.

17. At all times relevant herein, Plaintiff worked about 55 or more hours each week for
   Defendants, 5-6 or more days a week. Plaintiff was occasionally paid for a few overtime
   hours but was not paid at all for about 10-15 overtime hours worked each week during his
   employment with Defendants. For example, Defendants had a policy and practice of
   deducting an hour each day for lunch from Plaintiff’s weekly work hours. However, due to
   the demands and nature of the job, Plaintiff did not receive a bona fide meal break within the
   meaning of the FLSA and NYLL. By way of further example, Plaintiff spent about 1-2 hours
   beyond his regular schedule handling and putting out garbage for collection about 3-5 times
   each week during his employment with Defendants for which he was not paid any wages.
   Also, Plaintiff spent about 2-4 overtime hours each week doing a variety of repairs and
   maintenance beyond his schedule for which he was not paid by Defendants.

18. In addition, from late December 2019 to early January 2020, Plaintiff worked about 130-150


                                                 3
             Case 1:21-cv-02418 Document 1 Filed 03/19/21 Page 4 of 10




   hours for Defendants while covering for a building but Defendants only paid Plaintiff for
   about 96 of these hours worked and is entitled to overtime wages for the remaining hours
   during this period.


19. A more precise statement of the hours and wages may be made when Plaintiff obtains the
   wage and time records Defendants were required to keep under the FLSA and NYLL.
   Accurate copies of plaintiff’s wage and time records that Defendants were required to keep
   pursuant to 29 USC 211, 29 CFR 516 and NYLL 195, 12 NYCRR 142.2-6, 12 NYCRR 141-
   2.1, are incorporated herein by reference.

20. Plaintiff’s hours worked and wages paid will be refined after Defendants produce
   employment, time and wage records they were required to keep under the FLSA and NYLL.

21. Plaintiff incorporates herein, accurate records of his time, wages and employment that
   Defendants were required to keep pursuant to the FLSA and NYLL.

22. At all times relevant herein, Defendants did not provide Plaintiff with the notice(s) required
   by NYLL 195(1).

23. At all times relevant herein, Defendants did not provide Plaintiff with the statement(s)
   required by NYLL 195(3) – the wage statements provided to Plaintiff did not state all hours
   worked by Plaintiff nor all wages earned in each week, among other deficiencies.

24. Upon information and belief and at all times relevant herein, Defendants, individually and/or
   jointly, had annual revenues and/or expenditures in excess of $500,000. Plaintiff references
   and incorporates herein, accurate copies of records of Defendants’ business volume and
   revenues as well as business operations and commerce that Defendants were required to keep
   and maintain under the FLSA including under 29 CFR 516.

25. Upon information and belief and at all times relevant herein, Defendants conducted business
   with companies outside the state of New York.

26. Upon information and belief, and at all times relevant herein, Defendants and Plaintiff



                                                 4
            Case 1:21-cv-02418 Document 1 Filed 03/19/21 Page 5 of 10




   conducted business with insurance companies outside the state of New York.

27. Upon information and belief and at all times relevant herein, Defendants purchased
   equipment and supplies essential for their business from vendors outside the state of New
   York.

28. At all times applicable herein, Defendants conducted business with vendors and other
   businesses outside the State of New York.

29. Defendants as a regular part of its business, makes payment of taxes and other monies to
   agencies and entities outside the State of New York.

30. Defendants as a regular part of its business, engaged in credit card transactions involving
   banks and other institutions outside the state of New York.

31. At all times applicable herein and upon information and belief, Defendants utilized the
   instrumentalities of interstate commerce such as the United States mail, electronic mail, the
   internet and telephone systems.

32. At all times relevant herein and for the time Plaintiff was employed by Defendants,
   Defendants failed and willfully failed to pay Plaintiff an overtime rate of 1.5 times his regular
   rate of pay for each and all hours worked in excess of forty hours in a week for each week in
   which such overtime was worked.

33. Upon information and belief, and at all relevant times herein, Defendants failed to display
   federal and state minimum wage/overtime posters.

34. Upon information and belief, and at all relevant times herein, Defendants failed to notify
   Plaintiff of his federal and state minimum wage and overtime rights and failed to inform
   Plaintiff that he could seek enforcement of such rights through the government enforcement
   agencies.

35. The circumstances of Plaintiff’s termination and other conditions of his employment are
   under review and investigation and Plaintiff may assert wrongful termination and other



                                                 5
             Case 1:21-cv-02418 Document 1 Filed 03/19/21 Page 6 of 10




   claims at a later time.

36. “Plaintiff” as used in this complaint refers to the named Plaintiff.

37. The “present” or the “present time” as used in this complaint refers to the date this complaint
   was signed.


                       AS AND FOR A FIRST CAUSE OF ACTION
        FAIR LABOR STANDARDS ACT - 29 U.S.C 201 et Seq. (Unpaid Overtime)
38. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1 through 37
   above as if set forth fully and at length herein.


39. At all times relevant to this action, Plaintiff was employed by Defendants, individually
   and/or jointly, within the meaning of the FLSA – 29 USC § 201 et Seq.


40. At all times relevant to this action, Plaintiff was engaged in commerce and/or in the
   production of goods for commerce and/or defendant constituted an enterprise(s) engaged in
   commerce within the meaning of 29 U.S.C. § 207.


41. At all times relevant herein, Defendants transacted commerce and business in excess of
   $500,000.00 annually or had revenues in excess of $500,000.00 annually.


42. At all times relevant herein, Defendants failed and willfully failed to pay plaintiff overtime
   compensation at rates not less than one and one-half times his regular rate of pay for each
   hour worked in excess of forty hours in a week, in violation of 29 U.S.C. § 207.


                               Relief Demanded
43. Due to Defendant’s FLSA overtime violations, Plaintiff is entitled to recover from
   Defendants, individually and/or jointly, his unpaid overtime wage compensation, maximum
   liquidated damages, attorneys’ fees, and costs of the action, pursuant to 29 U.S.C. § 216(b).




                                                  6
             Case 1:21-cv-02418 Document 1 Filed 03/19/21 Page 7 of 10




                    AS AND FOR A SECOND CAUSE OF ACTION
                        NYLL 650 et Seq. (Unpaid Overtime)
44. Plaintiff alleges, and incorporates by reference the allegations in paragraphs 1 through 42
   above as if set forth fully and at length herein.


45. At all times relevant to this action, Plaintiff was employed by Defendants, individually
   and/or jointly, within the meaning of the New York Labor Law, §§ 2 and 651 and the
   regulations and wage orders thereunder including 12 NYCRR § 142, 141.


46. At all times relevant herein, Defendants failed and willfully failed to pay Plaintiff overtime
   compensation at rates not less than 1.5 times his regular rate of pay for each hour worked in
   excess of forty hours in a work week, in violation of the New York Minimum Wage Act and
   its implementing regulations and wage orders. N.Y. Lab. Law §§ 650 et seq., including 12
   NYCRR § 142-2.2 and 12 NYCRR § 141-1.4.

                               Relief Demanded
47. Due to Defendant’s New York Labor Law violations, Plaintiff is entitled to recover from
   Defendants, individually and/or jointly, his unpaid overtime wage compensation,
   prejudgment interest, maximum liquidated damages, reasonable attorneys' fees, and costs of
   the action, pursuant to N.Y. Labor L. § 663(1).


                       AS AND FOR A THIRD CAUSE OF ACTION
                               (NYLL § 190, 191, 193, 195 and 198)
48. Plaintiff alleges, and incorporates each and every allegation contained in paragraphs 1
   through 47 above with the same force and effect as if fully set forth at length herein.


49. At all times relevant to this action, Plaintiff was employed by Defendants, individually
   and/or jointly, within the meaning of the New York Labor law, §§ 190 et seq., including §§
   191, 193, 195 and 198.

50. At all times relevant herein, Plaintiff was employed by Defendants as a manual worker
   within the meaning of NYLL 191 (1)(a)(i) who should have been paid all wages no later than


                                                  7
             Case 1:21-cv-02418 Document 1 Filed 03/19/21 Page 8 of 10




   weekly. See i.e. Vega v. CM & Assocs. Constr. Mgmt., LLC, No. 23559/16E, 2019 WL
   4264384 (N.Y. App. Div. Sept. 10, 2019).

51. Defendants violated and willfully violated NYLL §§ 190 et seq., including §§ 191, 193 and
   198, by failing to pay Plaintiff his unpaid overtime wages, as required under NY Labor Law
   § 190 et seq.

52. At all times relevant herein, Defendants failed and willfully failed to provide Plaintiff with
   the notice(s) required by NYLL § 195(1) – Plaintiff is therefore entitled to and seeks to
   recover in this action the maximum recovery for this violation, plus attorneys’ fees and costs
   pursuant to NYLL § 198 including NYLL § 198(1-b), as well as an injunction directing
   Defendants to comply with NYLL § 195(1).

53. At all times relevant herein, Defendants, individually and/or jointly, failed and willfully
   failed to provide Plaintiff with the statement(s) required by NYLL § 195(3) – Plaintiff is
   therefore entitled to and seeks to recover in this action the maximum recovery for this
   violation, plus attorneys’ fees and costs pursuant to NYLL § 198 including NYLL § 198(1-
   d), as well as an injunction directing Defendants to comply with NYLL § 195(1).


                               Relief Demanded
54. Due to Defendant’s New York Labor Law Article 6 violations including violation of sections
   191, 193 and 198, Plaintiff is entitled to recover from Defendants, individually and/or jointly,
   his entire unpaid wages, including his overtime wages, (FLSA and NYMWA) and non-
   overtime wages, maximum liquidated damages including maximum liquidated damages on
   all wages paid later than weekly, prejudgment interest, maximum recovery for violations of
   NYLL § 195(1) and NYLL § 195(3), reasonable attorneys’ fees, and costs of the action,
   pursuant to N.Y. Labor Law § 190 et seq. including § 198.


                               PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:
55. Declare Defendants (including its overtime and wage payment policy and practice), to be in
   violation of the rights of Plaintiff, under the FLSA and New York Labor Law – 12 NYCRR §



                                                  8
            Case 1:21-cv-02418 Document 1 Filed 03/19/21 Page 9 of 10




   142, 141, and Article 6 of the NYLL – NYLL § 190 et Seq.


56. As to the First Cause of Action, award Plaintiff his unpaid overtime wages and minimum
   wages due under the FLSA, together with maximum liquidated damages, costs and attorneys’
   fees pursuant to 29 USC § 216(b);

57. As to the Second Cause of Action, award Plaintiff his unpaid overtime wages, minimum
   wages, and spread of hours wages due under the New York Minimum Wage Act and the
   Regulations thereunder including 12 NYCRR §§ 142-2.2 and 12 NYCRR § 141-1.4, together
   with maximum liquidated damages, prejudgment interest, costs and attorney's fees pursuant
   to NYLL § 663;

58. As to the Third Cause of Action, award Plaintiff any and all outstanding wages, including
   his entire unpaid wages, including his overtime wages, (FLSA and NYMWA) and non-
   overtime wages, plus maximum liquidated damages including maximum liquidated damages
   on all wages paid later than weekly, prejudgment interest, maximum recovery for violations
   of NYLL § 195(1) and NYLL § 195(3), reasonable attorneys’ fees, and costs of the action,
   pursuant to N.Y. Labor Law § 190 et seq. including § 198.

59. Award Plaintiff, any relief requested or stated in the preceding paragraphs but which has not
   been requested in the WHEREFORE clause or “PRAYER FOR RELIEF”, in addition to the
   relief requested in the wherefore clause/prayer for relief;

60. Award Plaintiff such other, further and different relief as the Court deems just and proper.


Dated: Queens Village, New York
       March 19, 2021

Respectfully submitted,


Abdul Hassan Law Group, PLLC
/s/ Abdul Hassan ________________
By: Abdul K. Hassan, Esq. (AH6510)
Counsel for Plaintiff


                                                 9
          Case 1:21-cv-02418 Document 1 Filed 03/19/21 Page 10 of 10




215-28 Hillside Avenue, Queens Village, NY 11427
Tel: 718-740-1000 -Fax: 718-740-2000
Email: abdul@abdulhassan.com




                                           10
